Rebecca L. s




                        Fourth Court of Appeals
                               San Antonio, Texas
                                     October 1, 2015

                                  No. 04-15-00551-CV

                            Richard Matthew VILLAREAL,
                                      Appellant

                                            v.

                               Rebecca L. VILLAREAL,
                                       Appellee

                From the 37th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-18202
                       Honorable Gloria Saldana, Judge Presiding


                                     ORDER
      The Appellant’s Motion for Emergency Relief is DENIED.



                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of October, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court